DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/21 has been entered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: interconnecting cable conditioning module and cable conditioning module in claims 10-12 and 14-15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0177010 A1 (“Murata”) in view of US 6037857 (“Behrens”).
Regarding claim 1, Murata, in Figures 1-7, discloses an intrinsically safe video camera system for use in hazardous environments with a flammable and volatile atmosphere comprising: a camera chassis with a lens assembly defining a compartment for use in a hazardous environment with a flammable and volatile atmosphere (e.g. see distal end 40 in Fig. 3 that includes camera head module 41 shown in more details in Fig. 4 with lens 61); an intrinsically safe camera housed within the compartment and configured to covert images from the lens assembly to digital electronic signals (e.g. see camera head module 41 in Fig. 3 shown in more details in Fig. 4) and regulate the digital electronic signals within a low voltage range (e.g. see camera head module 41 in Fig. 3 shown in more details in Fig. 4 in conjunction with barrier circuit, e.g. see 45, 47 in Fig. 3 and 45A and 45B in Fig. 4); a light source configured to illuminate a video image area (e.g. see illumination portion 42 in Fig. 3, e.g. see at least paragraph [0048]); and wherein the intrinsically safe camera is configured to transmit the digital electronic signals to a host computer located 
Although Murata discloses the intrinsically safe camera housed within the compartment configured to regulate the digital electronic signals within a low voltage range, it is noted Murata differs from the present invention in that it fails to particularly disclose a low voltage range of between 0 and 5 volts direct current. Behrens however, teaches a low voltage range of between 0 and 5 volts direct current (e.g. see Fig. 6, col. 6, ll. 13-34).   
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the references of Murata and Behrens before him/her, to incorporate Behrens into the endoscope apparatus of Murata in order to provide sufficient power that is intrinsically safe.
Regarding claim 6,  Murata further discloses further comprising an interconnecting cable connecting the intrinsically safe video camera system located in the hazardous environment with a flammable and volatile atmosphere to the host computer located outside of the hazardous environment with a flammable and volatile atmosphere (43 in Fig. 3, 51-53 in Fig. 4 connected to 41 that includes circuits).    
Claims 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0177010 A1 (“Murata”) in view of US 6037857 (“Behrens”) in further view of US 5068720 (“Herlitz”). 
Regarding claim 2, although Murata discloses further comprising a power source (48-49 to 40 via 45, 43 and 47, 44 in Fig. 3 and also illustration in Fig. 4), it is noted Murata differs from the present invention in that it fails to particularly disclose further comprising a power source housed within the compartment. Herlitz however, teaches further comprising a power source housed within the compartment (power supply 4 in Figs. 1 and 4 that is within housing in Fig. 2; the alternate embodiment illustrated in Figs. 6-10 also read on the claim limitations). 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the references of Murata, Behrens and Herlitz before him/her, to incorporate Herlitz into Murata as modified by Behrens in order to provide a video inspection 
	Regarding claim 3, Murata in view of Herlitz further teaches further comprising an antenna (Herlitz: 46 in Fig. 4). The motivation above in the rejection of claim 2 applies here. 
Claims 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0177010 A1 (“Murata”) in view of US 6037857 (“Behrens”) in further view of US 5068720 (“Herlitz”) in further view of US 2006/0232484 A1 (“Wulff”).
Regarding claim 4, although Murata in view of Herlitz teaches wherein said camera chassis further comprises the antenna (Herlitz: 46 in Fig. 4), it is noted Murata differs from the present invention in that it fails to particularly disclose comprises an antenna mold housing the antenna. Wulff however, teaches comprises an antenna mold housing the antenna (Abstract, e.g. see Figs. 1, 3).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the references of Murata, Behrens, Herlitz and Wulff before him/her, to incorporate Wulff into Murata as modified by Behrens and Herlitz in order to prevent susceptibility to damage.  
	Regarding claim 5, Murata further discloses wherein said intrinsically safe camera further comprises: an imaging device optically coupled to the lens assembly configured to covert images to digital electronic signals (Fig. 4, e.g. see at least paragraph [0057]); a controller in communication with the imaging device (Fig. 4, e.g. see at least paragraph [0057]); a memory in communication with the controller (Fig. 4, e.g. see at least paragraph [0057]); an input/output interface in communication with the controller (Fig. 4, e.g. see at least paragraph [0057]); and a fault protection safety circuit in communication with the controller and configured to regulate the digital electronic signals within the low voltage range (e.g. see barrier circuit, e.g. see Fig. 4, e.g. see at least paragraphs [0060], [0066]-[0067]).
Although Murata discloses the a fault protection safety circuit in communication with the controller and configured to regulate the digital electronic signals within the low voltage range, it is noted Murata differs from the present invention in that it fails to particularly disclose a low voltage range of between 0 and 5 volts direct current. Behrens however, teaches a low voltage range of between 0 and 5 volts direct current (e.g. see Fig. 6, col. 6, ll. 13-34).  The motivation above in the rejection of claim 4 applies here. 
Claims 7-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0177010 A1 (“Murata”) in view of US 6141037 (“Upton”) in further view of US 6037857 (“Behrens”).  
	Regarding claim 7, Murata, in Figures 1-7, discloses an intrinsically safe video camera system for use in hazardous environments with a flammable and volatile atmosphere comprising: a camera chassis with a lens assembly defining a compartment for use in a hazardous environment with a flammable and volatile atmosphere (e.g. see distal end 40 in Fig. 3 that includes camera head module 41 shown in more details in Fig. 4 with lens 61); an intrinsically safe camera housed within the compartment and configured to covert images from the lens assembly to digital electronic signals (e.g. see camera head module 41 in Fig. 3 shown in more details in Fig. 4) and regulate the digital electronic signals within a low voltage range (e.g. see camera head module 41 in Fig. 3 shown in more details in Fig. 4 in conjunction with barrier circuit, e.g. see 45, 47 in Fig. 3 and 45A and 45B in Fig. 4);  	an interconnecting cable for use in hazardous environments with a flammable and volatile atmosphere in communication with the intrinsically safe camera (43 in Fig. 3, 51-53 in Fig. 4 connected to 41 that includes circuits); and 	wherein the intrinsically safe camera is configured to transmit the digital electronic signals to a host computer located outside of the hazardous environment with a flammable and volatile atmosphere though the interconnecting cable (e.g. see Figs. 3-4 illustrating camera head module 41 transmitting to 1 and 46 in Fig. 3 and in more details to 1, 12 and 14 in Fig. 4). 
	Although Murata discloses a light configured to illuminate a video image area with light from the light source (e.g. see illumination portion 42 in Fig. 3, e.g. see at least paragraph [0048]), it is noted Murata differs from the present invention in that it fails to particularly disclose a remote light source; a light pipe configured to illuminate a video image area with light from the remote light source. Upton however, teaches a remote light source (e.g. see light source 204 in in Fig. 1; also shown in Fig. 2); a light pipe configured to illuminate a video image area with light from the remote light source (e.g. see portion 211 in Fig. 1, which is typically constructed of an optical fiber bundle, functions to convey a portion of the light from portion 212 from the light source 204 to provide illumination to the work site, col. 6, ll. 38-65, col. 7, ll. 44-50). Further, although Murata discloses the intrinsically safe camera housed within the compartment configured to regulate the digital electronic signals within a low voltage range, it is noted Murata differs from the present invention in that it fails to particularly disclose a low voltage range of between 0 and 5 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the references of Murata, Upton and Behrens before him/her, to incorporate Upton and Behrens into the endoscope apparatus of Murata in order to efficiently use light energy from light source to provide sufficient power that is intrinsically safe to the camera and illuminate work site. 
Regarding claim 8, Murata further discloses wherein said interconnecting cable extends through the camera chassis (43 in Fig. 3, 51-53 in Fig. 4).  
Regarding claim 9, Murata further disclose wherein the interconnecting cable comprises a first end in communication with the intrinsically safe camera (43 in Fig. 3, 51-53 in Fig. 4 connected to 41 that includes circuits) and a second end configured to be removably attached to and in communication with the host computer located outside of the hazardous environment with a flammable and volatile atmosphere (43 in Fig. 3, 51-53 in Fig. 4 connected to 5 in Fig. 1, e.g. see paragraphs [0040], [0047]). 
Regarding claim 10, Murata further discloses further comprising an interconnecting cable conditioning module located outside of the hazardous environment with a flammable and volatile atmosphere connected to the interconnecting cable (45 in Fig. 3, 45A-45B in Fig. 4), the interconnecting cable conditioning module is in line with the interconnecting cable between the first end and the second end and is configured to regulate the voltage and current received from the host computer, thereby regulating the voltage and current in the interconnecting cable between the cable conditioning module and the first end of the interconnecting cable (45 in Fig. 3, 45A-45B in Fig. 4). 
Regarding claim 11, Murata further discloses further comprising an interconnecting cable conditioning module located outside of the hazardous environment with a flammable and volatile atmosphere (45 in Fig. 3, 45A-45B in Fig. 4) comprising: a host computer interconnecting cable attached to a cable conditioning module, wherein the host computer interconnecting cable is configured to connect to the host computer and the cable conditioning module is configured to connect to the interconnecting cable (e.g. see Figs. 3-4 illustrating camera head module 41 transmitting to 1 and 46 in Fig. 3 and in more details to 1, 12 and 14 in Fig. 4 via 43, 45 in Fig. 3, 51-53, 45A-45B in Fig. 4); and wherein the 
Regarding claim 12, Murata, in Figures 1-7, discloses an intrinsically safe video camera system for use in hazardous environments with a flammable and volatile atmosphere comprising: a camera chassis with a lens assembly defining a compartment for use in a hazardous environment with a flammable and volatile atmosphere (e.g. see distal end 40 in Fig. 3 that includes camera head module 41 shown in more details in Fig. 4 with lens 61); an intrinsically safe camera housed within the compartment and configured to covert images from the lens assembly to digital electronic signals (e.g. see camera head module 41 in Fig. 3 shown in more details in Fig. 4) and regulate the digital electronic signals within a low voltage range (e.g. see camera head module 41 in Fig. 3 shown in more details in Fig. 4 in conjunction with barrier circuit, e.g. see 45, 47 in Fig. 3 and 45A and 45B in Fig. 4); an interconnecting cable for use in hazardous environments with a flammable and volatile atmosphere in communication with the intrinsically safe camera (43 in Fig. 3, 51-53 in Fig. 4 connected to 41 that includes circuits); an interconnecting cable conditioning module located outside of the hazardous environment with a flammable and volatile atmosphere connected to the interconnecting cable, wherein the interconnecting cable conditioning module is configured to regulate voltage and current in the interconnecting cable (45 in Fig. 3, 45A-45B in Fig. 4); and wherein the intrinsically safe camera is configured to transmit the digital electronic signals to a host computer located outside of the hazardous environment with a flammable and volatile atmosphere though the interconnecting cable and interconnecting cable conditioning module (e.g. see Figs. 3-4 illustrating camera head module 41 transmitting to 1 and 46 in Fig. 3 and in more details to 1, 12 and 14 in Fig. 4 via 43, 45 in Fig. 3, 51-53, 45A-45B in Fig. 4).    
	Although Murata discloses a light configured to illuminate a video image area with light from the light source (e.g. see illumination portion 42 in Fig. 3, e.g. see at least paragraph [0048]), it is noted Murata differs from the present invention in that it fails to particularly disclose a remote light source; a fiber light pipe configured to illuminate a video image area with light from the remote light source.
Upton however, teaches a remote light source (e.g. see light source 204 in in Fig. 1; also shown in Fig. 2); a fiber light pipe configured to illuminate a video image area with light from the remote light source 
Regarding claim 13, Murata further discloses wherein said interconnecting cable extends through the camera chassis (43 in Fig. 3, 51-53 in Fig. 4). 
Regarding claim 14, Murata further discloses wherein the interconnecting cable comprises a first end in communication with the intrinsically safe camera (43 in Fig. 3, 51-53 in Fig. 4 connected to 41 that includes circuits) and a second end in communication with the host computer with the cable conditioning module in line with the interconnecting cable between the first end and the second end, thereby regulating the voltage and current in the interconnecting cable between the cable conditioning module and the intrinsically safe camera (e.g. see Figs. 3-4 illustrating camera head module 41 transmitting to 1 and 46 in Fig. 3 and in more details to 1, 12 and 14 in Fig. 4 via 43, 45 in Fig. 3, 51-53, 45A-45B in Fig. 4). 
Regarding claim 15, Murata further disclose wherein said interconnecting cable conditioning module comprises: a host computer interconnecting cable attached to a cable conditioning module, wherein the host computer interconnecting cable is configured to connect to the host computer and the cable conditioning module is configured to connect to the interconnecting cable (e.g. see Figs. 3-4 illustrating camera head module 41 transmitting to 1 and 46 in Fig. 3 and in more details to 1, 12 and 14 in Fig. 4 via 43, 45 in Fig. 3, 51-53, 45A-45B in Fig. 4); and wherein the interconnecting cable conditioning module is configured to regulate the voltage and current in the interconnecting cable between the cable conditioning module and the intrinsically safe camera (45 in Fig. 3, 45A-45B in Fig. 4).
Regarding claim 16, Murata further discloses wherein said intrinsically safe camera comprises a power source (48-49 to 40 via 45, 43 and 47, 44 in Fig. 3 and also illustration in Fig. 4). 

Although Murata discloses the a fault protection safety circuit in communication with the controller and configured to regulate the digital electronic signals within the low voltage range, it is noted Murata differs from the present invention in that it fails to particularly disclose a low voltage range of between 0 and 5 volts direct current. Behrens however, teaches a low voltage range of between 0 and 5 volts direct current (e.g. see Fig. 6, col. 6, ll. 13-34).  The motivation above in the rejection of claim 7 applies here. 
Regarding claim 18, Murata further discloses wherein said interconnecting cable conditioning module comprises at least one Zener diode to limit over-voltage and at least one resistor to limit over-current (barrier circuit, e.g. see Fig. 4, and see Zener didoes and resistor). 
Regarding claim 19, Murata further discloses wherein the fault protection safety circuit comprises redundant Zener diodes across signal lines to eliminate over-voltage (barrier circuit, e.g. see Fig. 4, and see Zener didoes and resistor).  
Regarding claim 20, Murata further discloses wherein said intrinsically safe camera further comprises an input/output interface in communication with the controller and configured to convert digital signals to optical signals (input to and output of 92 in Fig. 4; also see Fig. 7, e.g. see at least paragraphs [0080], [0083]-[0084]) and an optical interface transmitter in communication with the input/output interface (Fig. 7, e.g. see at least paragraphs [0080], [0083]-[0084]).  
Response to Arguments
Applicant's arguments filed 4/26/21 regarding claim 1 on pages 9-10 of the Remarks have been fully considered but they are not persuasive. Applicant asserts that newly added limitations “a light source . 
Applicant’s arguments with respect to claim(s) 7 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Svacina et al., Understanding Hazardous Area Sensing, discloses intrinsic safe equipment in Chapter 5 including 0-5 Volts for Group A and B. 
Scott et al., US 2010/0261961 A1, discloses a bundle of optical fibers, connected at one end to a light source, may be used as light pipes to direct light and provide illumination to capture the digital video images. 
Field Jr. et al., US 5241170, discloses fiber optic viewing devices include a source of illumination and at least one fiber optic fiber, a “light pipe”, for conducting light from the illumination source to the objective end of the fiber optic bundle where it is projected upon the field of view and illuminates the object(s) under study. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Francis Geroleo/Primary Examiner, Art Unit 2485